Citation Nr: 1546900	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 30 percent for a skin disability characterized as dermatophytosis of the feet and tinea cruris.

4.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993. 

The issues of entitlement to service connection for hypertension and entitlement to an increased evaluation for service-connected skin disability are before the Board of Veterans' Appeals (Board) following a Board Remand in October 2012.  This matter was originally on appeal from rating decisions dated in September 2007, October 2009, and February 2014 of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of whether new and material evidence has been received to reopen a claim for service connection for hearing loss and entitlement to an evaluation in excess of 10 percent for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Hypertension was not manifested during service, is not shown to be related to active service, and was not manifested within a year of separation from service.

2.  At no time during the appeal period did the Veteran's service-connected skin disability affect more than 40 percent of the entire body or more than 40 percent of exposed areas affected or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an evaluation in excess of 30 percent for dermatophytosis and tinea cruris have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to the Board's October 2010 Remand, the Appeals Management Center (AMC) obtained VA treatment records since July 2011, scheduled the Veteran for a VA examination in conjunction with claim for service connection for hypertension, scheduled the Veteran for a VA skin examination to determine the current severity of service-connected skin condition, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2011. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for hypertension.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service treatment records indicate that the Veteran had several elevated blood pressure readings including one of 168/78 in September 1990.  Despite findings in service of elevated blood pressure readings including a blood pressure reading of  168/78, the Board cannot conclude that the Veteran had hypertension during service as there are no readings during service that meet the regulatory definition of hypertension.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertension can be service-connected on such a basis.  However, the first showing of hypertension was not until several years after the Veteran's discharge from service, sometime after December 2000.  The Board notes that the first diagnosis of hypertension of record is dated in January 2005.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  To the extent the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  The file contains records from private treatment the appellant dated in September 2000, October 2000, and December 2000, all which indicate on review of systems no history of hypertension.  Further, it is noteworthy that the Veteran filed a claim for compensation in September 1993.  At that time he did not file a claim for service connection for hypertension.  This is inconsistent with any assertion that he has had hypertension since service because it is reasonable to conclude that if he believed that he had hypertension in September 1993 that was related to service, he would have claimed service connection for it at that time.  

In light of the lack of any relevant history reported between the Veteran's date of discharge and 2005, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional, however, has related this condition to the Veteran's active duty service.  A medical opinion by a VA physician was rendered in May 2013 after review of the claims file.  The physician opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician noted that the Veteran now has essential hypertension, that there was no etiology, that he did not have chronic and continuing hypertension while in service, and that in service he was diagnosed with hypertension but was not treated for hypertension.  The physician also noted that there were no symptoms specific to hypertension, that there would not be any symptoms while during the early stages of hypertension, and that any symptoms while in service were not due to hypertension.  The physician noted that hypertension was noted in the VA records in January 2005.  

Thus, the record is absent evidence of in-service readings that meet the regulatory definition of hypertension, evidence of hypertension within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed hypertension. 

The Board notes that he Veteran contends that he has hypertension that is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of his currently diagnosed hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected skin disability, dermatophytosis of the feet and tinea cruris, has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis.  

The Board notes that Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris). Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

In this case, the RO has determined, and the Board agrees, that the predominant disability is dermatitis and not disfigurement or scars.

Diagnostic Code 7806 provides that a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

On physical examination in December 2008, the dorsum of the Veteran's feet showed papular, erythematous areas covering 30 percent of surface area.  Oozing was present as well as staining of both socks, but no bleeding or excoriations.  The Veteran was diagnosed as having dermatophytosis of both feet and that the perfect of exposed area affected was between 20 percent and 40 percent and the percent of total body area affected was less than 5 percent.  The treatment was noted to be topical.  

In February 2009, VA received the Veteran's statement noting that VA had only evaluated his feet but that he also had the same condition on his legs, groin, arm, hand, and buttocks.  

On physical examination in May 2009, the Veteran demonstrated erythema of left forearm with central clearing and that the feet were erythematous with scaling around the edges.  The examiner noted typical fungal rash with central clearing; rash of left forearm, groin, buttocks and feet.  The Veteran was diagnosed as having dermatophytosis of the groin and buttocks (tinea cruris), feet (tinea pedis) and left forearm (tinea corporis).  There was no involvement of the head, face, or neck.  The examiner noted that percent of total body area affected was greater than 5 percent but less than 20 percent.  The examiner noted that the Veteran's skin condition started in his feet but eventually spread to his groin, trunk, and extremities which required constant topical treatment.  

Private dermatology records indicate that the Veteran was seen for an initial visit in August 2010 and demonstrated diffuse redness and scale of left forearm and palm of left hand as well as red scaling dermatitis of crural, buttocks, upper inner legs, and dorsal feet.  The Veteran also demonstrated dystrophic first fingernail and toenails.  He was given a prescription for Lamisil 250 to take one daily for 90 days.   

On physical examination in September 2010, the Veteran demonstrated extensive serpiginous erythematous lesions with crusty margins over left forearm and wrist, over both crural areas and buttocks, and over dorsum and plantar area of both feet.  The examiner noted that the Veteran had recently been prescribed Terbinafine 250 milligram tablets once a day.  The percent of exposed areas affected was less than 5 percent; and the percent of total body area affected was greater than 5 percent but less than 20 percent.

Private dermatology records indicate that the Veteran was seen in December 2010.  The dermatologist noted that when the Veteran was last seen in August for tinea corporis, tinea pedis, tinea cruris, and onychomycosis, over 20 percent of body surface area was affected.  The Veteran reported that he was breaking out in new areas at his lower leg and abdomen but that his arms were doing better.  Physical examination demonstrated minimal dermatitis in the groin area, residual hyper melanosis of the crural area bilaterally, severe dermatitis over bilateral dorsal feet, and dystrophic left first fingernail and toenails.  In January 2011, the Veteran's crural area was clear, and his feet had marbled red dermatitis marginated with dystrophic toenails.  The Veteran's left palm and upper left arm were clear.   

On physical examination in January 2013, the examiner noted that the Veteran developed redness with oozing and pain in both feet and later he had similar redness with itching and oozing in groins and inner upper thighs and buttocks.  The Veteran also had similar lesions on is left wrist and forearm.  After treatment, the Veteran had no lesions on his left forearm and only mild redness on his wrist.  The examiner noted that the skin condition did not cause scarring or disfigurement of the head, face, or neck, that he had been treated with topical corticosteroid.  The examiner noted that the exposed area affected was less than 5 percent and total body area affected 5 percent to less than 20 percent.

Accordingly, the Board finds that the evidence of record does not warrant an evaluation higher than 30 percent for the Veteran's current service-connected skin disability at any time during the appellate period.  The Veteran had, at worst, over 20 percent of his body was affected by this skin condition; however, there is no medical evidence of his skin condition affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  The skin condition also did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  The record indicates that the Veteran was prescribed both topical and oral antifungal therapy.  As such, the requirements have not been met for an evaluation in excess of 30 percent at any time during the appeal period.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The discussion above reflects that the symptoms of the Veteran's skin disability are contemplated by the applicable rating criteria.  The effects of his disability, including itchy rash have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 30 percent for a skin disability characterized as dermatophytosis of the feet and tinea cruris is denied.


REMAND

With respect to whether new and material evidence has been received to reopen a claim for service connection for hearing loss and entitlement to an evaluation in excess of 10 percent for tinnitus, the Veteran perfected his appeal in July 2015.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, he indicated that he wished to have a Board hearing at a local VA office.  In September 2015, the Veteran was informed that he had been placed on list for a Travel Board hearings and he was given the option of requesting a live videoconference hearing before BVA, requesting a hearing before BVA in Washington, D.C., or withdrawing his hearing request.  There has been no response from the Veteran.

Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


